Citation Nr: 0308647	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  02-10 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Columbia, 
South Carolina


THE ISSUE

Entitlement to payment or reimbursement for medical expenses 
incurred in connection with the veteran's private hospital 
care from May 14 to May 15, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from August 1968 to August 
1971 and from July 1977 to July 1983.

This appeal arises from a September 2001 determination of the 
Columbia, South Carolina Department of Veterans Affairs 
Medical Center (VAMC).


REMAND

The veteran seeks reimbursement for medical expenses incurred 
in connection with a May 2001 hospitalization at Providence 
Northeast Hospital.  Under applicable law, to be entitled to 
reimbursement for medical expenses incurred without prior 
authorization from VA, the veteran must meet all of the 
following criteria:

(a) That treatment was either

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service-connected 
disability, or

(3) for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability; and

(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and

(c) That no VA or other Federal facilities were feasibly 
available, and an attempt to use them beforehand, or to 
obtain prior VA authorization for the services required, 
would not have been reasonable, sound, wise, or practicable, 
or that treatment had been or would have been refused.

38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2002).

The veteran is service connected for multiple disabilities to 
include a 100 percent evaluation for post-traumatic stress 
disorder (PTSD).  The available record does not demonstrate, 
however, whether the veteran's PTSD has been determined to be 
permanent in nature.  If the total disability due to PTSD is 
permanent in nature, then the VAMC would also need to 
consider whether a medical emergency existed of such a nature 
that delay would have been hazardous to life or health and 
whether VA or other Federal facilities were feasibly 
available, and an attempt to use them beforehand, or to 
obtain prior VA authorization for the services required, 
would not have been reasonable, sound, wise, or practicable, 
or that treatment had been or would have been refused.  

In addition, in light of the change in law brought about by 
the Veterans Claims Assistance Act of 2000 (VCAA), this case 
must be returned to the VAMC to ensure that there is 
compliance with the notice and duty-to-assist provisions 
contained in this law.  The VCAA is applicable to all claims 
filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); cf. Dyment v. 
Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only 
section 4 of the VCAA, amending 38 U.S.C. § 5107, was 
intended to have retroactive effect).  As the veteran's claim 
was filed after November 9, 2000, the VCAA applies in this 
case.

The VCAA, among other things, modified VA's duties to notify 
and to assist claimants by amending 38 U.S.C.A. § 5103 
("Notice to claimants of required information and 
evidence") and adding 38 U.S.C.A. § 5103A ("Duty to assist 
claimants").  First, the VCAA imposed obligations on the 
agency when adjudicating veterans' claims.  With respect to 
the duty to notify, VA must inform the claimant of 
information "that is necessary to substantiate the claim" 
for benefits (codified as amended at 38 U.S.C.A. § 5103).  
Second, 38 U.S.C.A. § 5103A sets out in detail the agency's 
"duty to assist" a claimant in the development of claims 
for VA benefits.  The new § 5103A provides, in part, that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  38 U.S.C.A. § 5103A(a)(1) 
(West 2002).  

VA must also provide certain notices when in receipt of a 
complete or substantially complete application.  38 U.S.C.A. 
§ 5103(a) (West 2002).  The amended "duty to notify" 
requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In those cases where 
notice is provided to the claimant, a second notice is to be 
provided to advise that if such information or evidence is 
not received within one year from the date of such 
notification, no benefit may be paid or furnished by reason 
of the claimant's application.  38 U.S.C.A. § 5103(b) (West 
2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to notify.  

In the veteran's case, the VAMC has not fulfilled its duty to 
notify under the VCAA.  That is, there is no notice to the 
veteran of the type of evidence necessary to substantiate his 
claim and the division of responsibilities between the 
veteran and VA in obtaining that evidence.  See Quartuccio, 
supra.  As the VAMC has not fulfilled its obligations under 
the VCAA, it would potentially be prejudicial to the veteran 
if the Board were to proceed with a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, a remand 
is required in this case.

Additionally, the record suggests that the VAMC did not 
fulfill its duty to assist under the VCAA.  The Board 
recognizes that, during the pendency of this appeal, VA 
issued regulations permitting the Board to conduct internal 
development of the record in certain cases.  See 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (codified at 38 C.F.R. § 19.9 
(2002)).  Although the recently enacted regulations have 
given the Board expanded case development authority, as 
explained above, the veteran's case must be remanded to the 
VAMC for compliance with all of the notice provisions 
contained in the VCAA.  See Quartuccio, supra.  Consequently, 
time will be saved if the required evidentiary development is 
conducted while the claims file is at the VAMC.

Development such as that sought by this remand is consistent 
with the mandate of the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096, et seq. (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  As indicated above, in re-
adjudicating this case, the VAMC should ensure that all 
notification and development actions required by the new law 
are met.  

Accordingly, the veteran's case is REMANDED for the following 
action:

1.  The VAMC must review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the VAMC 
should ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio, supra.  As part of the 
notice required under the new law, the 
VAMC should ask the veteran to provide 
information regarding any evidence that 
has not already been made part of the 
record that is relevant to his 
reimbursement claim, and ensure that all 
pertinent private treatment records have 
been procured for review.  The VAMC 
should assist the veteran in obtaining 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159 (2002).  If 
records sought are not obtained, the 
VAMC should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  

2.  If the veteran's 100 percent rating 
for PTSD is permanent in nature, the 
appellate record to include the veteran's 
claims folder should be reviewed by a 
physician at the VAMC in Columbia, South 
Carolina.  The physician should prepare a 
medical opinion as to whether the 
veteran's condition on May 14, 2001 was of 
such severity that it qualified as a 
medical emergency of such nature that 
delay would have been hazardous to life or 
health.  The physician should support the 
medical opinion with a discussion of 
medical principles as applied to specific 
medical evidence in the medical record.  

3.  When the above development has been 
completed, the VAMC should review the 
veteran's claim.  If the 100 percent 
rating for PTSD is permanent in nature 
and a medical emergency existed, it 
should be noted whether VA or Federal 
medical facilities were feasibly 
available to the veteran under the 
circumstances in this case for treatment 
on May 14, 2001.  The VAMC should then 
review the expanded record and re-
adjudicate the issue on appeal.  If any 
benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued, and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




